UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7224



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHONDA ROLANDA JACKSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-99-74, CA-01-112-1)


Submitted:   December 20, 2001         Decided:     December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shonda Rolanda Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shonda Rolanda Jackson seeks to appeal the district court’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Jackson, Nos.   CR-99-74; CA-

01-112-1 (W.D.N.C. filed June 20, 2001; entered June 21, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2